 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9      EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
10
11 ASCENTIUM CAPITAL, LLC,                        Case No. 2:20-cv-01499 TLN-AC
   a Delaware limited liability company,
12                                                ORDER MODIFYING DATES OF
               Plaintiff,                         COURTS PRETRIAL
13                                                SCHEDULING ORDER
         v.
14
   RYAN R. STEVENS, M.D., P.C., an
15 Oregon corporation; RYAN R.
   STEVENS aka RYAN RICHARD
16 STEVENS aka RYAN R. STEVENS,
   M.D., an individual,
17
               Defendants.
18
19
20         The Court having reviewed and considered the Stipulation of the Parties to
21 Modify the Dates of the Court's Pretrial Scheduling Order, and for good cause
22 appearing,
23         IT IS HEREBY ORDERED ADJUDGED AND DECREED that the
24 Discovery Cutoff be MODIFIED and CONTINUED to September 3, 2021;
25         IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the
26 Expert Witness Disclosure and Exchange be CONTINUED to November 1, 2021
27 and that the Expert Witness Discovery Cutoff be CONTINUED to November 30,
28 2021;

                                              1
                                                                            1
                                                                            2             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the last
                                                                            3 day for any dispositive motion to be heard be CONTINUED to January 6, 2022.
                                                                            4
                                                                            5 Date: June 28, 2021
                                                                            6                                           Troy L. Nunley
                                                                                                                        United States District Judge
                                                                            7
                                                                            8
                                                                            9
                                                                           10
FRANDZEL ROBINS BLOOM & CSATO, L.C.
                               1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                           11
                                  LOS ANGELES, CALIFORNIA 90017-2427




                                                                           12
                                                                           13
                                            (323) 852-1000




                                                                           14
                                                                           15
                                                                           16
                                                                           17
                                                                           18
                                                                           19
                                                                           20
                                                                           21
                                                                           22
                                                                           23
                                                                           24
                                                                           25
                                                                           26
                                                                           27
                                                                           28
                                                                                4277385v1 | 100287-0164
                                                                                                                    2
